Citation Nr: 0701060	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-28 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
narcolepsy.

2.  Entitlement to service connection for a sleep disorder, 
to include narcolepsy.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
head injury with headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

The evidence received since the April 1999 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
narcolepsy.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for narcolepsy.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his narcolepsy began during or is 
a result of his military service, which service included his 
being in several motor vehicle accidents and/or being 
attacked in late 1957 or early 1958 while onboard the U.S.S. 
Midway.  It is requested that the veteran be afforded the 
benefit of the doubt. 

Service connection for narcolepsy was previously denied by 
the RO in an April 1999 rating decision based on the evidence 
of record failing to establish any relationship between the 
current findings of narcolepsy and any disease or injury 
during military service.  Later in April 1999, the veteran 
was provided notice of this denial at his last address of 
record and he did not appeal.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1999 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the April 
1999 rating decision and finds that the evidence includes, 
for the first time, service medical records documenting an 
in-service motor vehicle accident and medical opinion 
evidence indicating that the veteran's current disorder may 
be due to military service.  Specifically, service medical 
records show that the veteran was involved in a motor vehicle 
accident in August 1960.  He was treated for a contusion over 
the left forehead and fractured nasal bones.  Moreover, an 
October 2004 letter from R.R.S., M.D., reports that the 
results of a multiple sleep latency test were consistent with 
narcolepsy.  This physician thereafter opined that the 
veteran's narcolepsy is associated with a forehead injury he 
sustained during service.

The service medical records and the statement from R.R.S., 
M.D., the credibility of which must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that current narcolepsy is due to a documented in-service 
injury.  Thus, the Board finds that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a), (c).  The claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

To the extent that this claim is reopened, the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000 and no further discussion is required.


ORDER

The claim of entitlement to service connection for narcolepsy 
is reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen a claim for entitlement to service connection for a 
sleep disorder, to include narcolepsy, given the state of the 
law and evidence as discussed below, the Board finds that the 
underlying claim must be remanded for further evidentiary 
development before the merits may be addressed.

In this regard, while the veteran was afforded a VA 
examination in June 2006 to obtain medical opinion evidence 
as to the diagnosis of any current sleep disorder and its 
origins, that examiner applied the wrong standard of review.  
Specifically, while the examiner should have provided an 
opinion as to "whether it is at least as likely as not that 
a current sleep disorder (i.e., a probability of 50 percent 
or greater), to include narcolepsy, had its onset during 
active service or is related to any in-service disease or 
injury" the examiner applied the standard whether it was 
"medically more probable than not" and whether it was 
"medically more likely than not" (emphasis added) that a 
sleep disorder was related to service."  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
a remand is required to ask the June 2006 examiner to render 
a new opinion applying the correct standard of review.  

Next, the Board notes that the veteran testified at the 
January 2006 hearing that he was attacked in late 1957 or 
early 1958 while onboard the U.S.S. Midway.  He testified 
that symptoms of his claimed disability had their onset 
following this attack, which he states involved blows to his 
forehead.  Therefore, on remand, the RO should attempt to 
obtain ship logs and/or other records from this period of 
time that could verify this assault.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Likewise, while the appeal is in remand status, the RO should 
contact R.R.S., M.D., and ask him for a statement documenting 
the medical evidence he relied on in providing his October 
2004 opinion as well as copies of the veteran's treatment 
records.  Id; Also see LeShore v. Brown, 8 Vet. App. 406 
(1995) (the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion).

As to whether new and material evidence has been submitted to 
reopen a claim for service connection for a head injury with 
headaches, during the January 2006 hearing the veteran 
testified that headaches had not been a problem in all the 
years since service.  Hearing transcript p. 6.  In response 
to a question from his representative, the veteran indicated 
that the only question on appeal was the claim of entitlement 
to service connection for narcolepsy.  Id.  Given this 
testimony, the Board finds that a remand is required to seek 
clarification from the veteran as to whether or not he wishes 
to withdraw this issue.  See 38 C.F.R. § 20.204(b) (2006).  

If the veteran decides to continue with his application to 
reopen a claim for service connection for a head injury with 
headaches, the Board finds that a remand is also required to 
comply with the Court's hold in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, in Kent the Court held 
that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002), and 38 C.F.R. § 3.156 (2006), as defined by 
Kent. 

Lastly, the veteran should be notified that the record is 
devoid of medical evidence showing complaints, diagnoses, or 
treatment for either of his disabilities for decades 
following his separation from military service, and because 
such evidence could be critical in establishing his claims he 
is to be invited to identify the location of any other 
relevant medical records so that VA may obtain them on his 
behalf.  38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and, 
after apprising him of his testimony at 
the January 2006 hearing regarding 
headaches, ask him if by his testimony he 
intended to withdraw his claim to reopen 
the previously disallowed claim of 
entitlement to service connection for a 
head injury with headaches.  

2.  If the veteran does not reply to the 
above letter or notifies VA that he wishes 
to continue with his application to reopen 
a claim of service connection for a head 
injury with headaches, the RO should send 
him corrective VCAA notice under 
38 U.S.C.A. § 5103(a).  The notice must 
include an explanation as to what 
specifically constitutes new and material 
evidence in this particular case in light 
of the basis on which the April 1999 
rating decision denied the original claim 
for service connection.  The 
correspondence must further provide notice 
to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

3.  The RO should contact R.R.S., M.D., 
and ask him for a statement documenting 
the medical evidence he relied on in 
providing his October 2004 opinion as well 
as copies of the veteran's treatment 
records.  If the physician does not 
provide the requested statement and/or the 
veteran's treatment records, that fact 
should clearly be documented in the claims 
file and the veteran notified in writing.  

4.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
either claimed disability for decades 
following his separation from military 
service.  The veteran should be invited to 
identify the location of any relevant 
medical records so that VA may obtain them 
on his behalf.  If any pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran notified in 
writing.  

5.  The RO should contact the National 
Archives and Records Administration (NARA) 
and the United States Navy, and request 
copies of any ships records or logs that 
would verify whether the veteran was 
attacked by a fellow sailor while aboard 
the U.S.S. Midway (CVA 41) between 
September 1, 1957, and May 1, 1958.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claims file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum should be prepared and added to 
the claims folder

6.  After undertaking the above 
development to the extent possible, the RO 
should return the claims file to the June 
2006 examiner, if available.  If not, 
another examiner should be asked to review 
the claims file.  Thereafter, the examiner 
should provide answers to the following 
questions:

a.  Is it at least as likely as not 
that the veteran has a current sleep 
disorder (i.e., a probability of 50 
percent or greater), to include 
narcolepsy?

b.  Is it at least as likely as not 
that a current sleep disorder (i.e., 
a probability of 50 percent or 
greater), to include narcolepsy, had 
its onset during active service or 
is related to any in-service disease 
or injury?  

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

7.  If, while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent and Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159.

8.  Thereafter, the RO should readjudicate 
the issues on appeal.  The RO is advised 
that they are to make a determination 
based on the appropriate regulations as 
well as any further changes in the VCAA, 
and any other applicable legal precedent.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


